Citation Nr: 1045433	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic osteomyelitis 
of the left lower leg.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for chronic 
cellulitis of the left lower leg and, if so, entitlement to 
service connection for such disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chronic sinusitis.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a chronic 
disability as a result of heat stroke and, if so, entitlement to 
service connection for such disorder. 

7.  Entitlement to service connection for a chronic disability 
manifested by deficient immune system.

8.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to February 
1946.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a July 2008 statement of the case, the RO addressed all eight 
service connection claims and reopened the claims concerning 
cellulitis and heat stroke.  However, the issue of whether new 
and material evidence has been received is a threshold question 
in any case involving a previously denied claim, which must be 
determined by the Board upon de novo review.  See Wakeford v. 
Brown, 8 Vet. App. 237, 239-40 (1995).  With respect to mental 
health, the Board notes that the RO only adjudicated the issue of 
PTSD.  Nevertheless, as the Veteran has alleged treatment for 
depression and PTSD as a result of service, this issue has been 
recharacterized as stated above to encompass all currently 
diagnosed acquired psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-6 (2009).

Additionally, although the Veteran only filed a substantive 
appeal as to hearing loss, he testified as to all eight issues at 
the September 2010 videoconference hearing before the undersigned 
Veterans Law Judge.  See Percy v. Shinseki, 23 Vet. App. 37, 44-
47 (2009) (holding that a timely substantive appeal is not a 
jurisdictional requirement and that this requirement may be 
waived implicitly or explicitly, such as where the actions by the 
RO or the Board indicate that an appeal was perfected).  
Moreover, the Veteran's representative has indicated that all 
eight issues are on appeal.  The Board notes that the Veteran 
indicated in a September 2007 statement that he does not believe 
that his osteomyelitis, deficient immune system, and PTSD are due 
to service.  However, as he did not specifically withdraw these 
claims as provided in 38 C.F.R. § 20.204 (2010), they remain on 
appeal.  Accordingly, the issues on appeal are as stated on the 
first page of this decision.

The Veteran submitted evidence pertaining to his hearing loss and 
tinnitus at the September 2010 hearing, accompanied by a waiver 
of review of such evidence by the agency of original jurisdiction 
(AOJ).  Therefore, the Board may properly consider such evidence 
at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

The Board notes that the Veteran requested both a hearing before 
a member of the Board and a hearing before a Decision Review 
Officer (DRO) in his August 2008 substantive appeal, which 
specifically pertained to hearing loss.  The Veteran also 
requested a DRO hearing in his April 2008 notice of disagreement, 
which also specifically pertained to hearing loss.  The Veteran 
indicated in September 2008 that he wanted a videoconference 
hearing before a member of the Board, which was provided in 
September 2010.  As the Board finds herein that service 
connection is warranted for hearing loss, there is no need to 
afford him an additional DRO as to this issue.  Further, the 
Veteran testified as to all eight issues at the September 2010 
hearing, and he has not requested an additional hearing as to the 
remaining issues.

The issues of service connection for an acquired psychiatric 
disorder including PTSD, chronic osteomyelitis of the left lower 
leg, chronic cellulitis of the left lower leg, chronic sinusitis, 
chronic disability as a result of heat stroke, and chronic 
disability manifested by deficient immune system are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connection claims for chronic cellulitis of the 
left lower leg and for chronic disability as a result of heat 
stroke were denied in a December 1993 rating decision, the 
Veteran was notified of these adverse determinations and of his 
appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the service connection claims for chronic 
cellulitis of the left lower leg and for chronic disability as a 
result of heat stroke.

3.  Resolving all reasonable doubt in the Veteran's favor, he was 
exposed to hazardous noise during service, he has had continuous 
hearing difficulties in both ears since that time, and his 
current bilateral hearing loss disability has been medically 
linked to his in-service noise exposure.

4.  Resolving all reasonable doubt in the Veteran's favor, he was 
exposed to hazardous noise during service, he has had continuous 
intermittent ringing in the ears since that time, and his current 
tinnitus has been medically linked to his in-service noise 
exposure.



CONCLUSIONS OF LAW

1.  The December 1993 denial of service connection for chronic 
cellulitis of the left lower leg was final, and new and material 
evidence has been received sufficient to reopen the previously 
denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1993 & 2010). 

2.  The December 1993 denial of service connection for chronic 
disability as a rest of heat stroke was final, and new and 
material evidence has been received sufficient to reopen the 
previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 
& 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1993 & 
2010). 

3.  Bilateral hearing loss was incurred as a result of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2010).

4.  Tinnitus was incurred as a result of service.  38 U.S.C.A. §§ 
1110¸ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence as to cellulitis and heat stroke

As the Board's decisions herein to reopen the previously denied 
service connection claims for chronic cellulitis of the left 
lower leg and chronic disability as a result of heat stroke are 
completely favorable, no further action is required to comply 
with Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  

Service connection for chronic cellulitis of the left lower leg 
and for chronic disability as a result of heat stroke was denied 
in a December 1993 rating decision, based on a determination that 
the evidence failed to establish a chronic disability that was 
related to service as to either claim.  As the Veteran was 
notified of these adverse determinations and did not appeal, the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1991 & 2010).  The Veteran 
applied to reopen his previously denied claims in May 2007.  

A threshold consideration in any case concerning a previously 
denied claim is whether new and material evidence has been 
received sufficient to reopen such claim.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of determining 
whether new and material evidence has been received, all evidence 
is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

With respect to cellulitis, evidence received since the last 
final denial of the Veteran's claim includes copies of additional 
service treatment records showing hospital treatment for 
cellulitis, as well as the Veteran's testimony that he has had 
swelling and itching since his documented in-service injury, 
which has been diagnosed as either osteomyelitis or cellulitis.  
See, e.g., hearing transcript.  Additionally, the Veteran's 
previous private primary care physician stated in a May 2007 
letter that the Veteran has had "left lower leg pain" and 
"osteomyelitis" since service and that this condition is more 
likely than not related to service.  Concerning heat stroke, new 
evidence includes the Veteran's description of the circumstances 
of his documented treatment for heat stroke during in service, as 
well as his reports of occasional problems with heat since that 
time.  See, e.g., hearing transcript.

The Board finds that the evidence with respect to both of these 
previously denied claims is both new and material, as it relates 
to the existence of a chronic disability that may be related to 
service, and it raises a reasonable probability of substantiating 
the Veteran's claims when presumed credible.  As such, the 
service connection claims for chronic cellulitis of the left 
lower leg and a chronic disability as a result of heat stroke are 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 



Service connection for hearing loss and tinnitus

As the Board's decision herein to grant service connection for 
bilateral hearing loss and tinnitus constitutes a full grant of 
these benefits sought on appeal, no further action is necessary 
to comply with the VCAA and implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

For veterans who have 90 days or more of active service during a 
period of war or after December 31, 1946, certain chronic 
diseases, including organic diseases of the nervous system (such 
as sensorineural hearing loss), will be presumed to have been 
incurred in or aggravated by service if they manifest to a degree 
of 10 percent within one year after separation from service, even 
if there is no evidence of such disease during service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a 
chronic disease is noted during service (or within the applicable 
presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same disease at any later date will be 
service connected unless clearly attributable to intercurrent 
causes.  However, where a condition is noted during service (or 
within the applicable presumptive period) but is not chronic, 
service connection requires evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the evidence of record establishes current hearing 
disabilities.  With respect to tinnitus, such disability is 
readily observable by the Veteran and does not require medical 
expertise to establish its existence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Moreover, the January 2008 VA examiner and 
the Veteran's private provider, Dr. B, both noted current 
tinnitus.  See, e.g., March 2009 letter.  

With respect to bilateral hearing loss, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; when the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  Here, the Veteran's VA 
and private audiograms throughout the course of the appeal meet 
these criteria.  For example, his puretone thresholds at the 
January 2008 VA examination were greater than 26 decibels at all 
frequencies, and speech discrimination scores were 88 percent in 
the right ear and 82 percent in the left ear.  	 
Additionally, when resolving all reasonable doubt in the 
Veteran's favor, the Board finds that he was exposed to hazardous 
noise during service.  In this regard, the Veteran is competent 
to testify as to the factual issue of noise exposure during 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He 
has consistently reported noise exposure from machine guns and 
cannons during service, including while working as a mechanic, 
testing weapons, on the air strip, and during gunnery school, 
with no available hearing protection.  See, e.g., hearing 
transcript, VA examination report.  The Veteran's personnel 
records indicate that his military occupational specialty was 
airplane armorer, and that his duties included inspection, 
repair, maintenance, and loading of aircraft armament.  He was 
also qualified as a sharpshooter-carbine and attended armament 
school.  See DD Form 214, separation qualification record.  While 
there is no specific documentation of noise exposure in the 
service records, VA recently acknowledged a high probability of 
noise exposure in similar military occupational specialties of 
air and missile defense crewmember, armament/electrical/avionics 
systems repairer, and avionics mechanic.  The objective evidence 
is generally consistent with the Veteran's subjective reports.  
Therefore, the Board finds that there was hazardous noise 
exposure during service.  

With respect to a relationship between the current hearing 
disabilities and service, the Board notes that, while the 
Veteran's separation qualification record indicates pre-service 
noise exposure as a milling machine operator for 17 months, there 
is no indication of any hearing loss upon entry into service at 
age 16.  There are no documented complaints or treatment for 
tinnitus or hearing loss during service, and the Veteran's 
February 1946 separation examination recorded 15/15 on a whisper 
test.  However, both the VA examining audiologist and the 
Veteran's private otolaryngologist, after discussion with an 
audiologist, opined that a whisper test is not an accurate 
indicator of hearing loss.  See VA examination report, March 2008 
letter from Dr. B.  The Board further notes that the first 
documented hearing loss was at an April 2004 VA audiological 
evaluation.  Nevertheless, the Veteran is competent to describe 
the nature and extent of his hearing difficulties, and competent 
lay testimony may not be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  See 38 C.F.R. 
§ 3.159(a)(2); Barr, 21 Vet. App. at 307-08; Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this regard, the Veteran has consistently reported 
experiencing bilateral hearing loss, as well as intermittent 
ringing in the ears, both during service and continuously since 
service.  See, e.g., hearing transcript, VA examination report.  
Similarly, the Veteran's wife has stated that she noticed his 
hearing difficulties when they met within the year after his 
discharge from service, and continuously since that time.  See 
July 2007 and March 2009 letters.  The Veteran has also denied 
any post-service occupational or recreational noise exposure, 
stating that he worked primarily as a salesman.  See, e.g., May 
2009 statement, hearing transcript.  There is no indication that 
these statements by the Veteran or his wife are not credible.  

In addition to the reported continuity of symptomatology, there 
is medical evidence of a link between the Veteran's current 
hearing difficulties and service.  Specifically, the Veteran has 
submitted three statements from his private otolaryngologist, Dr. 
B, including one after consultation with an audiologist, 
indicating that his current hearing difficulties are at least as 
likely as not related to service.  These opinions were based on 
the Veteran's reported in-service noise exposure, continued 
hearing loss and tinnitus after service, and the lack of any 
post-service noise exposure.  See June 2007, March 2008, and 
March 2009 letters.  

With respect to bilateral hearing loss, the Board notes that the 
January 2008 VA examiner opined that the Veteran's current level 
of hearing loss is not due to military noise exposure and is more 
likely due to civilian noise exposure, presbycusis, and/or some 
other etiology.  She provided no rationale for this negative 
opinion.  Significantly, the examiner also opined that it is at 
least as likely as not that the initial changes in the Veteran's 
hearing in the higher frequencies in both ears were caused by his 
military noise exposure.  As such, resolving all reasonable doubt 
in the Veteran's favor, both the private and VA medical evidence 
of record establishes a relationship between his current 
bilateral hearing loss and service.

With respect to tinnitus, the Board notes that the VA examiner 
opined that the Veteran's current tinnitus was not caused by his 
in-service noise exposure, reasoning that there was no previous 
documentation in the claims file regarding tinnitus.  As noted 
above, the lack of contemporaneous medical evidence cannot be the 
sole reason to reject lay testimony.  See Buchanan, 451 F.3d at 
1337.  Significantly, the VA examiner acknowledged that 
individuals who are exposed to high levels of noise will often 
report tinnitus, and that the Veteran reported that his tinnitus 
began more than 20 years ago.  As such, the Board finds that the 
January 2008 VA examiner's opinion is outweighed by the positive 
nexus opinions of the Veteran's private otolaryngologist, to 
include upon consultation with an audiologist, as they properly 
considered both the lay and medical evidence of record.  
Therefore, resolving all reasonable doubt in the Veteran's favor, 
the medical evidence of record establishes a link between his 
current tinnitus and service.

In summary, the evidence of record does not establish a 
compensable hearing loss disability within the first year after 
separation from service.  However, resolving all reasonable doubt 
in the Veteran's favor, he has had continuous symptomatology 
since service, and his current bilateral hearing loss disability 
and tinnitus have been medically linked to his in-service noise 
exposure.  As such, service connection is warranted for both 
disabilities on a direct basis.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence having been received, the service 
connection claim for chronic cellulitis of the left lower leg is 
reopened.

New and material evidence having been received, the service 
connection claim for chronic disability as a result of heat 
stroke is reopened.


REMAND

Further development is necessary as to the remaining claims.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record, so that the Veteran is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In particular, there is an indication that pertinent private 
treatment records remain outstanding.  The Veteran and his son 
testified at the September 2010 hearing that most of his 
treatment was from private providers, and he was primarily 
treated by VA for his hearing difficulties and medications.  They 
specifically identified Dr. S (current primary care provider), 
Dr. E (previous primary care provider), Dr. M 
(allergist/immunologist), and Dr. B (lungs).  As such, a remand 
is necessary to request the Veteran to identify and provide an 
authorization and release for VA to obtain such records, and to 
make reasonable attempts to obtain such records. 

There is also an indication that VA treatment records may remain 
outstanding.  Specifically, the Veteran indicated in November 
1993 that he had been treated at the Riviera Beach VA Outpatient 
Clinic (OPC) from 1989 forward.  The most recent records in the 
claims file from that facility are dated in March 1989.  Further, 
the Veteran testified that he is currently treated at the Viera 
VA OPC.  The most records in the claims file from that facility 
are dated in March 2006.  As such, attempts should be made to 
obtain any outstanding VA treatment records.  

With respect to osteomyelitis and cellulitis of the left lower 
leg, the Veteran indicated at the September 2010 hearing that 
these claims are based on the same injury during service, which 
is documented in the service treatment records, including 
hospital records.  Specifically, the Veteran was kicked in the 
shin during a baseball game, which resulted in aching and 
subsequent pain in the groin, and required hospital treatment for 
one week in June 1944.  He was diagnosed with acute cellulitis at 
that time, and a military examiner opined upon separation in 
February 1946 that this condition would result in disability.  
Additionally, the Veteran testified that his left lower leg has 
been very sensitive since service, and he has been prescribed an 
ointment for itching.  Dr. E stated in a May 2007 letter that the 
Veteran has had "left lower leg pain since service, 
osteomye[l]itis," and opined that such condition is more likely 
than not service related, with no accompanying rationale.  As 
there is a documented in-service injury, an indication of a 
current disability with an unclear diagnosis, and an indication 
that such disability may be related to service, the Veteran must 
be afforded a VA examination to determine the nature and etiology 
of his left lower leg disorder, i.e., chronic osteomyelitis 
and/or chronic cellulitis.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81-83 (2006).  

The Board also finds that a VA examination is necessary as to the 
claimed mental health disability.  In this regard, the Veteran 
claimed service connection for PTSD, and he testified that he 
receives anti-depressants and "mood enhancement" medications 
from Dr. S.  The Veteran has reported in-service incidents, or 
stressors, including a Japanese soldier being killed in front of 
him in the dining hall and planes crashing in the water due to 
running out of fuel.  See, e.g., hearing transcript.  Further, 
Dr. E opined in a May 2007 letter that that the Veteran has had 
PTSD since service and that this condition is more likely than 
not service related.  The Board notes that these are both primary 
care physicians, and there is no indication as to the basis for 
such diagnoses, or that they have any mental health expertise.  
However, as there is an indication of a current acquired 
psychiatric disorder and that such disorder may be related to 
service, the Veteran must be afforded a VA mental health 
examination to determine the nature and etiology of any currently 
diagnosed acquired psychiatric disorders, including but not 
limited to PTSD.  See id.  

Additionally, the Board notes that VA recently amended the 
regulations concerning the evidentiary standards for establishing 
an in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), 
with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(liberalizing the evidentiary standard for an in-service stressor 
as set forth in 38 C.F.R. § 3.304(f) under certain 
circumstances).  The amended regulations do not appear to be 
relevant to the instant appeal, as it is unclear whether there is 
a valid current PTSD diagnosis, and the Veteran's reported in-
service incidents, or stressors, do not appear to relate to a 
fear of hostile military or terrorist activity.  However, the 
Veteran should be advised of the currently applicable 
regulations, and offered another opportunity to provide 
information to allow for verification of his claimed stressors.  
If a diagnosis of PTSD is revealed upon remand, appropriate 
development should be conducted to substantiate the claimed 
stressors, and the VA examiner should be requested to indicate if 
such disorder is related to the stressors. 
 
Concerning chronic sinusitis and a chronic disability manifested 
by deficient immune system, the Veteran appears to relate such 
disorders to each other.  The Veteran testified that he began to 
have occasional sinus problems during service, both in training 
and while in the South Pacific, and that his symptoms persisted 
after service, worsening significantly about 20 years ago, or in 
approximately 1990.  The Veteran asserts that his sinus condition 
is due to service in the jungles of the South Pacific during 
World War II.  He further asserts that this condition required 
extended treatment with antibiotics, which resulted in resistance 
and immune deficiency, as well as pneumonia.  The Veteran has 
reported being treated by Dr. M, an allergist/immunologist, for 
both conditions.  See July 2007 statement; hearing transcript.  
VA treatment records dated in March 2006 also reflect pulmonary 
symptoms and chronic pseudomonas infection for approximately 9 
years, with no mention of sinus problems.  As noted above, the 
majority of the Veteran's post-service treatment records 
pertaining to these claimed conditions remain outstanding.

With respect to a chronic disability manifested by heat stroke, 
the Veteran's separation examination confirms treatment for heat 
fatigue, requiring hospitalization for one week, during service 
in July 1943.  The military examiner opined in February 1946 that 
this would result in disability.  The Veteran has asserted that 
he has had occasional lightheadedness and dizziness, as well as 
occasional problems with heat, since that time.  See February 
1993 statement, hearing transcript.  The majority of the 
Veteran's post-service treatment records pertaining to this 
claimed condition also remain outstanding.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the Veteran VCAA-compliant notice 
as to the amended provisions of 38 C.F.R. 
§ 3.304(f) pertaining to verification of 
in-service stressors for a service 
connection claim for PTSD, effective July 
13, 2010.  Additionally, offer the Veteran 
another opportunity to provide sufficient 
information to allow for verification of 
his claimed stressors.  

2.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for any symptoms 
of osteomyelitis of the left lower leg, 
chronic cellulitis of the left lower leg, 
chronic sinusitis, chronic disability as a 
result of heat stroke, and chronic 
disability manifested by deficient immune 
system.  He should specifically be 
requested to identify the private 
providers referenced at the September 2010 
hearing, i.e., Dr. S, Dr. E, Dr. M, and 
Dr. B.  After obtaining the necessary 
authorizations, request copies of any 
outstanding private treatment records, as 
well as all treatment records from the 
Riviera Beach VAOPC from 1989 forward, and 
from the Viera VAOPC dated from March 2006 
forward.  Requests should specifically be 
made for all physical and mental health 
records, as well as the results of all 
diagnostic studies.  

3.  All requests and all responses for the 
above-described records, including 
negative responses, must be documented in 
the claims file.  Reasonable efforts must 
be made to obtain identified private 
records.  Requests for VA treatment 
records must continue until a 
determination is made that such records do 
not exist or any further efforts to obtain 
them would be futile, which must be 
documented in the claims file.  All 
records received must be associated with 
the claims file.  If any records cannot be 
obtained after appropriate efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

4.  If any VA or private treatment records 
obtained reflect a diagnosis of PTSD, 
conduct all appropriate development as to 
any reported in-service stressors, with 
consideration of the amended provisions of 
38 C.F.R. § 3.304(f), effective July 13, 
2010.

5.  After completing the above-described 
development, schedule the Veteran for the 
following VA examinations.  The entire 
claims file and a copy of this remand 
should be made available to each examiner 
for review, and such review should be 
noted in the examination report.  All 
necessary tests and studies should be 
conducted.  Each examiner is requested to 
respond to the indicated questions.  Any 
opinion offered must be accompanied by a 
complete rationale.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

(a)  Schedule the Veteran for an 
appropriate VA examination to 
determine the nature and etiology of 
his claimed chronic disorder 
affecting the left lower leg, to 
include osteomyelitis and/or chronic 
cellulitis.  

(1)  The examiner should state 
whether the Veteran currently 
has chronic osteomyelitis 
and/or cellulitis in the left 
lower leg, based on examination 
and review of all lay and 
medical evidence.

(2)  For each currently 
diagnosed disorder, the 
examiner should state whether 
it is at least as likely as not 
(probability of 50 percent or 
more) that such disorder was 
incurred or aggravated as a 
result of any incident during 
service, to include the 
documented treatment for acute 
cellulitis in June 1944.  In 
offering this opinion, the 
examiner should consider all 
previous medical opinions of 
record, to include in the 
February 1946 separation 
examination report and the May 
2007 letter from Dr. E.

(b)  Schedule the Veteran for a VA 
mental health examination to 
determine the nature and etiology of 
any current acquired psychiatric 
disorder.  The examiner should be 
specifically informed of which, if 
any, in-service stressors have been 
verified.  

(1)  The examiner should 
identify all current acquired 
psychiatric disorders, 
including but not limited to 
PTSD, based on examination of 
the Veteran and review of all 
lay and medical evidence.

(2)  If PTSD is diagnosed, the 
examiner should state whether 
it is at least as likely as not 
(probability of 50 percent or 
more) that such disorder is the 
result of any verified in-
service stressors.  Further, if 
there are no verified 
stressors, the examiner should 
state whether it is at least as 
likely not that the Veteran's 
PTSD symptoms are related to a 
fear of hostile military or 
terrorist activity, consistent 
with the types, places, and 
circumstances of his service.

(3)  For each currently 
diagnosed acquired psychiatric 
disorder, other than PTSD, the 
examiner should state whether 
it is at least as likely as not 
(probability of 50 percent or 
more) that such disorder was 
incurred or aggravated as a 
result of any incident during 
service. 

6.  After completing the above, as well as 
any further development as may be 
indicated by any evidence or information 
received upon remand, readjudicate the 
Veteran's service connection claims for 
chronic osteomyelitis of the left lower 
leg, chronic cellulitis of the left lower 
leg, chronic sinusitis, chronic disability 
as a result of heat stroke, and chronic 
disability manifested by deficient immune 
system.  All lay and medical evidence 
should be considered.  

7.  If the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examinations 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2009), failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  




(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


